UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7227


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JARROT A. COOPER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:03-cr-00590-DCN-1)


Submitted:   January 26, 2017              Decided:   February 7, 2017


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jarrot A. Cooper, Appellant Pro Se. Peter Thomas            Phillips,
Assistant United States Attorney, Charleston, South         Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jarrot A. Cooper appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2012) motion.                We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                      United States v.

Cooper,    No.    9:03-cr-00590-DCN-1        (D.S.C.    Aug.    9,     2016).     We

dispense    with       oral   argument   because       the     facts    and     legal

contentions      are   adequately   presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2